               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )             Case No. CR-19-111-R
                                           )
JASON SCOTT PEDRO,                         )
                                           )
                     Defendant.            )

                           SENTENCING MEMORANDUM

       Jason Scott Pedro, through counsel, William P. Earley, submits this Sentencing

Memorandum addressing the statutory factors set forth in 18 U.S.C. §3553(a). The

Presentence Report currently provides an advisory sentencing guideline range of

imprisonment of 51 to 63 months. There is one objection to the guideline calculation that

could result in a significant reduction in the range of imprisonment. Counsel submits a

sentence well-below the currently calculated range is warranted under the totality of the

circumstances and will more than satisfy the statutory goals of sentencing under the facts of

this case.

       The primary directive in §3553(a) is for sentencing courts to “impose a sentence

sufficient, but not greater than necessary, to comply with the purposes set forth in paragraph

2.” In determining whether and to what extent imprisonment is appropriate the Court is

required to “recogniz[e] that imprisonment is not an appropriate means of promoting

correction and rehabilitation.” 18 U.S.C. §3582(a) (emphasis added).
       NATURE AND CIRCUMSTANCES OF THE OFFENSE AND THE
       HISTORY AND CHARACTERISTICS OF THE DEFENDANT

       Nature and circumstances of the offense

       The specific acts concerning the offense of conviction are addressed in paragraphs 7

through 9 of the Presentence Report (hereinafter PSR). Mr. Pedro was found in possession

of the lower receiver of a firearm and extended magazines after a traffic stop.

       History and characteristics of the defendant

       The history and characteristics of Mr. Pedro are recounted in the offender

characteristics section of the Presentence Report. Mr. Pedro’s childhood seems to have been

somewhat normal. His mother describes the household in which Mr. Pedro grew up as

financially stable and sufficient to meet basic needs. She goes on to advise that around the

age of fifteen she started having trouble with Mr. Pedro.

       There are no obvious circumstances in the home or elsewhere that explain Mr. Pedro’s

resort to antisocial activity in his mid-teens. Mr. Pedro advised that during this period he was

very insistent that his mother disclose the name of his biological father. Although his

stepfather was a good man and a good father, Mr. Pedro wanted to know about his heritage.

Mr. Pedro’s mother refused to provide him any information. Her stance has not changed all

these years later. See PSR ¶79.

       Mr. Pedro rebelled against his mother. Up until the eighth grade Mr. Pedro described

himself as an average student and a good athlete. He had no issues in school, other than an




                                               2
inability to concentrate on school work. After eighth grade Mr. Pedro became addicted to

methamphetamine.

       At fourteen years old Mr. Pedro began to smoke methamphetamine on a regular basis.

The juvenile matters referenced in the Presentence Report were the direct result of

methamphetamine use. Mr. Pedro’s mother tried to convince him to go to counseling at this

time, but he refused. Because he was in juvenile custody off and on from age 15 to 18, he

fell behind in school. He was held back three times after eighth grade and eventually quit

school. Although he was evaluated in various juvenile facilities, Mr. Pedro does not recall

being diagnosed with any particular disorder.

       Mr. Pedro’s methamphetamine addiction only worsened after turning 18. He

continued to engage in antisocial activity with other drug dependent individuals. See PSR

¶31. Mr. Pedro recognized the destructive nature of his addition at age 20 and sought help.

See PSR ¶93. Unfortunately, he was unable to maintain sobriety. Mr. Pedro struggled to

comply with the conditions of supervision imposed on him in 2001 and engaged in numerous

misdemeanor offenses over the next few years. In 2004 additional serious criminal activity

resulted in Mr. Pedro receiving an eight year term of imprisonment. See PSR ¶44.

       Mr. Pedro commenced service of the eight year prison term at age 23. Mr. Pedro

served six of the eight years imposed. As a young man, Mr. Pedro was a natural target for

older inmates seeking to exploit novice prisoners. Mr. Pedro learned early and often the




                                            3
value of protecting himself and isolating himself. He recalls two things he got out of serving

this term of incarceration - violence and continued drug use.

       Mr. Pedro’s substance abuse issues continued to plague him when released. He

struggled maintaining sobriety and he struggled trying to acclimate to life outside the

confined violent spaces of prison. Mr. Pedro found it very difficult to acclimate himself to

freedom. He was constantly on guard and found himself reacting with physical violence

when confronted. To numb the effects of long term incarceration, he continued to abuse

methamphetamine. Noteworthy is the fact that methamphetamine seemed to have a calming

effect on him.1

       Mr. Pedro returned to prison in 2014 where he remained until April of 2018. His

return to prison was entirely substance abuse related. PSR ¶57. Mr. Pedro has not been

accused of any violent acts for over five years, to include the period of time from his release

until his arrest on the instant offense in February of this year. Although there are a number

of accusations pending in state court, none include allegations of violence.

       Mr. Pedro advised counsel he is most in need of supervision. Mr. Pedro advised he

was provided no beneficial services while under the supervision of the Oklahoma

Department of Corrections - both in and out of prison. Mr. Pedro is now 37 years old and

he fears his children are on the same path he has been on. He understands what it is like to


       1
          Many individuals who abuse methamphetamine suffer from Attention Deficit
Disorder. The stimulant effect of methamphetmine mimics the therapuetic effects of
stimulant drugs on Attention Deficit Disorder.

                                              4
not know your father - he does not want his children to respond in the same negative way he

did because they do not know their father. Mr. Pedro is most in need of post confinement

counseling and treatment.

       THE NEED FOR THE SENTENCE IMPOSED

       Congress has determined individuals who knowingly possess a firearm after

conviction of a felony should be subject to a term of imprisonment from zero to ten years.

See 18 U.S.C. §924(a)(2). Congress provided a zero to ten year range of statutory

punishment to provide the sentencing court the ability to address mitigating or aggravating

factors present in the individual case. The offense of conviction in the instant case involves

the simple possession of a single part of a firearm and extended magazines.

       Although there has been an increase in the advisory sentencing guideline calculation

because of the presence of extended magazines, it is important to point out that Congress no

longer prohibits the possession of high capacity magazines. The enhancement of the

advisory sentencing guidelines based on this feature is a guideline aggravator, not a violation

of the law.

       None of the statutory factors this Court must consider lead to the conclusion that a

sentence of ten years or more is warranted in this case. First, a sentence far less than ten

years will adequately reflect the seriousness of the offense, promote respect for the law, and

provide just punishment for the offense. Mr. Pedro possessed a single part of a firearm that

in and of itself is incapable of discharging ammunition. In fact, the part he possessed would


                                              5
have to be combined with dozens of other parts before it could be considered capable of

discharging ammunition. A lengthy sentence is not necessary to promote respect for the law.

Finally, just punishment for this particular crime does not warrant a term of years.

       Concerning the need to afford adequate deterrence to criminal conduct, the empirical

evidence is unanimous that there is no relationship between sentence length and general or

specific deterrence, regardless of the type of crime. See Andrew von Hirsch et al., Criminal

Deterrence and Sentence Severity: An Analysis of Recent Research (1999) (concluding that

“correlations between sentence severity and crime rates . . . were not sufficient to achieve

statistical significance,” and that “the studies reviewed do not provide a basis for inferring

that increasing the severity of sentences generally is capable of enhancing deterrent effects”);

Michael Tonry, Purposes and Functions of Sentencing, 34 Crime and Justice: A Review of

Research 2829 (2006) (“[I]ncreases in severity of punishments do not yield significant (if

any) marginal deterrent effects. . . . Three National Academy of Science panels, all appointed

by Republican presidents, reached that conclusion, as has every major survey of the

evidence.”); Donald P. Green & Daniel Winik, Using Random Judge Assignments to

Estimate the Effects of Incarceration and Probation on Recidivism among Drug Offenders,

48 Criminology 357 (2010) (study of over a thousand offenders whose sentences varied

substantially in prison time and probation found that such variations “have no detectable

effect on rates of re-arrest,” and that “[t]hose assigned by chance to receive prison time and




                                               6
their counterparts who received no prison time were re-arrested at similar rates over a

four-year time frame”).

       Mr. Pedro has not received comprehensive mental health or substance abuse

treatment. It is apparent from his history and characteristics he suffers from both mental

health and substance abuse disorders. Incarceration will not provide the treatment Mr. Pedro

needs. The focus of this proceeding should be getting Mr. Pedro to the supervised release

portion of his sentence as soon as possible. It is unlikely Mr. Pedro’s state court cases will

result in providing the rehabilitative programs he needs.

       The treatment Mr. Pedro needs is most effectively and efficiently provided in a

community setting. Supervision costs the taxpayers $4,472.00 per year compared to

$37,448.00 per year for imprisonment. Even if the cost of mental health and drug

rehabilitation services costs a few thousand dollars more annually, community supervision

costs substantially less than imprisonment.

       THE KINDS OF SENTENCE AND THE SENTENCING RANGE
       ESTABLISHED FOR THE APPLICABLE CATEGORY OF OFFENSE
       COMMITTED BY THE APPLICABLE CATEGORY OF DEFENDANT
       AS SET FORTH IN THE GUIDELINES

       The Presentence Report provides an advisory guideline range of imprisonment of 51

to 63 months. PSR ¶102. This range was calculated using a total offense level of 17 and a

criminal history category of VI. Counsel for Mr. Pedro has challenged the offense level

computation.    Mr. Pedro objects to the large capacity magazine base offense level

enhancement. See PSR ¶15; Addendum, objections to ¶15, 20, and 24.

                                              7
          The Presentence Report writer responded to Mr. Pedro’s objection citing United States

v. Davis, 668 F.3d 576 (8th Cir. 2012). In Davis, the defendant objected to the increase of

his offense level based on the large capacity magazine enhancement. The defendant was

accused of possessing a 9 mm semi-automatic pistol and an extended length magazine with

21 rounds of 9mm ammunition. Id. at 576. The defendant argued the firearm was inoperable

at the time it was possessed because the firearm had no trigger. Thus, the firearm did not

have “the ability to fire many rounds without reloading . . . . at the time of the offense. Id.

at 577.

          The Court of Appeals rejected Davis’ argument. The Court held that the firearm

possessed by Davis was designed to expel and could be readily converted to expel a

projectile thus meeting the definition of a firearm. Concerning the text of the enhancment,

the Court held:

          The term “firearm” in Application Notes 1 and 2 must be given the same
          meaning, that is, the definition in 18 U.S.C. § 921(a)(3) which includes the
          many judicial decisions that have applied the definition to
          less-than-permanently inoperable weapons. See United States v. Kowal, 527
          F.3d 741, 746–47 (8th Cir.), cert. denied, 555 U.S. 1038, 129 S.Ct. 612, 172
          L.Ed.2d 468 (2008) (“When two statutory provisions employ the same word
          in close proximity, the ‘normal rule ... that identical words used in different
          parts of the same act are intended to have the same meaning carries’ even
          greater weight.”). Moreover, the phrase, “because at the time of the offense,”
          comes immediately before the condition that the large capacity magazine must
          be either (A) attached, or (B) in close proximity to, the semiautomatic firearm.
          This strongly suggests that the phrase was not intended to modify an earlier
          condition—that the firearm “has the ability to fire many rounds without
          reloading.”

Davis, 668 F.3d at 579.

                                                 8
       The Eight Circuit’s strained reading of the application notes addressing the large

capacity magazine enhancement in Davis is distinguishable from the instant case. The Davis

decision relies on the definition of a firearm in 18 U.S.C. §921(a)(3)(A). Mr. Pedro’s

conviction clearly falls within the definition of a firearm in 18 U.S.C. §921(a)(3)(B). The

application of the large capacity magazine enhancement is difficult to square with the

definitions of a “firearm” in subsections §921(a)(3)(B) and (C), because many parts of a

firearm, such as in the instant case, are not designed to expel a projectile and are not

“readily” convertible to do so.

       The piece of a firearm Mr. Pedro possessed is shown in Exhibit 1 (attached). The

diagram shown in Exhibit 2 (attached) reflects the number and type of additional pieces that

must be assembled to complete the lower receiver. Even then, the additional pieces

incorporating the upper receiver, charging handle, bolt carrier, firing pins, and bolt must be

added to make the original single piece possessed by Mr. Pedro close to being a “weapon []

which will or is designed to or may readily be converted to expel a projectile by the action

of an explosive.” 18 U.S.C. §921(a)(3)(A).

       Further, the increase in the base offense level because the firearm had a high capacity

magazine overstates the seriousness of the offense. The Violent Crime Control and Law

Enforcement Act of 1994 (the Act), inter alia, created a new offense at 18 U.S.C. § 922(v)

criminalizing the manufacture, transfer or possession of a “semiautomatic assault weapon”

listed in 18 U.S.C. § 921(a)(30), and a new offense at 18 U.S.C. § 922(w) criminalizing the


                                              9
transfer or possession of a “large capacity ammunition feeding device,” defined as capable

of accepting more than ten rounds. Both prohibitions carried a five year maximum term of

imprisonment under 18 U.S.C. § 924(a)(1)(B). Pub. L. No. 103-322, §§ 110102, 110103,

108 Stat. 1796, 1996-99 (Sept. 13, 1994). The Act exempted from the ban large capacity

magazines that had been manufactured on or before the effective date of the Act. At that

time, there were approximately 25 million pre-ban large capacity magazines in the United

States and another 4.7 million pre-ban large-capacity magazines were imported between 1995

and 2000.2

       The Act directed the Sentencing Commission to “provide an appropriate

enhancement” for a crime of violence or a drug trafficking crime “if a semiautomatic firearm

is involved.” Pub. L. No. 103-322, § 110501, 108 Stat. 1796, 2015 (Sept. 13, 1994). The

Commission implemented the directive through an upward departure, § 5K2.17, p.s., for

semiautomatic firearms with a magazine capacity of more than ten cartridges possessed in

connection with a crime of violence or controlled substance offense. See USSG, App. C.,

amend. 531 (Nov. 1, 1995) (“This amendment addresses the directive in section 110501 of

the Violent Crime Control and Law Enforcement Act of 1994 to provide an appropriate




       2
         Christopher S. Koper, Updated Assessment of the Federal Assault Weapons Ban:
Impacts on Gun Markets and Gun Violence, 1994-2003, Report to the National Institute of
Justice, U.S. Dept. of Justice (June 2004), available at
http://www.ncjrs.gov/pdffiles1/nij/grants/204431.pdf.

                                            10
enhancement for a crime of violence or a drug trafficking crime if a semiautomatic firearm

is involved.”).

       In addition, the Commission amended § 2K2.1 to require the same enhanced base

offense levels for possession of a “firearm described in . . . 18 U.S.C. § 921(a)(30)” as for

possession of firearms described in 26 U.S.C. § 5845(a) (sawed-off shotguns, machine guns,

bombs, silencers), when the firearm was not connected with a crime of violence or drug

trafficking offense. See USSG, App. C, amend. 522 (Nov. 1, 1995). No reason was given,

id., but presumably it was to provide a guideline range for the new offense at 18 U.S.C.

§922(v).

       By the terms of the Act, the ban on semiautomatic weapons described in 18 U.S.C.

§921(a)(30) and the ban on large capacity magazines were repealed on September 13, 2004.

Pub. L. No. 103-322, § 110105, 108 Stat. 1796, 2000 (Sept. 13, 1994). A study mandated

by Congress to be performed thirty months after enactment of the ban, id. §110104,

concluded that, “[a]t best, the assault weapons ban can have only a limited effect on total gun

murders, because the banned weapons and magazines were never used in more than a

fraction of all gun murders,” and that there was no detectable reduction “in two types of gun

murders that are thought to be closely associated with assault weapons, those with multiple

victims in a single incident and those producing multiple bullet wounds per victim.”3


       3
        See Roth, Koper, et. al, Urban Institute, Impact Evaluation of the Public Safety and
Recreational Firearms Use Protection Act of 1994 at 2, 97 (March 13, 1997), available at
http://www.urban.org/UploadedPDF/aw_final.pdf.

                                              11
       Nonetheless, in 2006, the Commission voted to retain the enhanced base offense

levels in §2K2.1(a)(1), (3) and (4); to broaden their reach from the specific list in former 18

U.S.C. §921(a)(30) to any “semiautomatic firearm that is capable of accepting a large

capacity magazine,” i.e., one with a magazine capable of accepting more than 15 rounds

attached or in close proximity, USSG § 2K2.1, comment. (n.2); and to amend the definition

in §5K2.17, p.s., to require more than 15 rounds. The only reason the Commission gave for

retaining and expanding the enhanced base offense levels was that it had “received

information regarding inconsistent application as to whether the enhanced base offense levels

apply . . . in light of the ban’s expiration.” USSG, App. C., amend. 691 (Nov. 1, 2006).

       The Department of Justice recommended that the Commission use the upward

departure only and not enhanced base offense levels “in light of the fact that possession of

such firearms are no longer illegal per se.”4 The Commission never considered whether the

increased base offense levels should apply at all in light of the repeal of the ban and the

empirical evidence. The Commission left the enhancement intact citing no data and offering

no explanation why it had any bearing on achieving the purposes of sentencing.

       Indeed, there is no rationale grounded in empirical research or sentencing purposes

for punishing possession of large-capacity magazines so severely. Large capacity magazines

are legal to buy, sell and trade in most states. If there was any evidence that they were


       4
          DOJ Written Testimony at 26-27 (March                                15,     2006),
http://www.ussc.gov/hearings/03_15_06/Richard-Hertling.PDF.


                                              12
especially dangerous or attractive to criminals, a political consensus would have developed

to continue the ban on them. There is no such evidence, and no such consensus has

developed. The fact that the assault weapons ban was allowed to expire in 2004 indicates a

societal judgment that large capacity magazines should not be outlawed. In spite of that, the

Commission chose to retain increased punishment not only for possession of firearms with

magazines covered by the repealed ban, but for possession of firearms with magazines that

were not covered by the ban even when it was in effect.

       The guideline treats fifteen-plus round magazines the same as guns regulated under

the National Firearms Act. Solely because of the presence of the magazine, the firearm is

treated as the equivalent of a machine gun, sawed off shotgun, short-barreled rifle, or

destructive device. See 26 U.S.C. § 5845(a). This creates unwarranted uniformity. See

United States v. Serna, 435 F.3d 1046, 1049 (9th Cir. 2006) (“We find more significant the

fact that, when the federal assault weapon ban ended, Congress didn’t require

previously-banned semiautomatic weapons to be registered. The fact that semiautomatic

weapons are not now, nor have ever been, subject to a blanket registration requirement

suggests that mere possession of them does not pose the same risk of physical injury as

possession of weapons subject to a blanket federal registration requirement-like silencers and

sawed-off shotguns.”).

       Because the large capacity magazine provision was not based on empirical data or

national experience and recommends a sentence that is greater than necessary to reflect the


                                             13
seriousness of the offense, to deter others, or to prevent any further crimes, the Court should

vary from the guideline range by at least an equivalent number of levels.

       Mr. Pedro is a prohibited person pursuant to USSG §2K2.1(a)(6), thus his base

offense level for the instant offense should be 14 without reference to the high capacity

magazine adjustment. The total offense level should be 12 after the reduction for acceptance

of responsibility. Combined with a criminal history category of VI, a total offense level of

12 yields an advisory guideline range of imprisonment of 30 to 37 months.

       PERTINENT POLICY STATEMENTS ISSUED BY THE
       SENTENCING COMMISSION

       Mr. Pedro submits a departure or variance below the calculated sentencing guideline

range is warranted should the Court overrule his objection to the offense level calculation.

As discussed above, a sentencing guideline range calculated on a base offense level derived

from application of the high capacity magazine enhancement overstates the seriousness of

the instant offense. The Sentencing Commission continues to recognize that “[w]hen a court

finds an atypical case, one to which a particular guideline linguistically applies but where

conduct significantly differs from the norm, the court may consider whether a departure is

warranted.” USSG §1A1.1, Editorial Note (previously Part A of Chapter One). When a base

offense level or specific offense characteristic or adjustment to the offense level calculation

is excessive given the facts of a particular case, a departure is not prohibited on this ground.

See United States v. Sicken, 223 F.3d 1169, 1175 (10th Cir. 2000). This same logic applies

to a decision to vary from the advisory range.

                                              14
       As it concerns grounds to depart or vary above the guideline range based on

inadequacy of criminal history, this Court must find “the defendant’s criminal history

category substantially under- represents the seriousness of the defendant’s criminal history

or the likelihood that the defendant will commit other crimes” before a departure or variance

is warranted. See USSG §4A1.3(a). Mr. Pedro’s criminal history does not meet that

threshold.

       THE NEED TO AVOID UNWARRANTED SENTENCE DISPARITIES
       AMONG DEFENDANTS WITH SIMILAR RECORDS WHO HAVE
       BEEN FOUND GUILTY OF SIMILAR CONDUCT

       Disparity is difficult to quantify in any case. Facts and circumstances unique to the

defendant and the alleged criminal activity often distinguish to a substantial degree one case

from another.

                         NEED TO PROVIDE RESTITUTION

       Restitution is not an issue in this case.

                                       CONCLUSION

       A sentence well-below the advisory sentencing guideline range currently calculated

is justified under the facts and the statutory factors this Court must consider.

                                    Respectfully submitted,
                                    s/ William P. Earley
                                    WILLIAM P. EARLEY
                                    ASSISTANT FEDERAL PUBLIC DEFENDER
                                    Bar Number 11293
                                    SUITE 109, 215 DEAN A. McGEE AVENUE
                                    OKLAHOMA CITY, OKLAHOMA 73102
                                    (405) 609-5930 FAX (405) 609-5932

                                              15
                              CERTIFICATE OF SERVICE

        I hereby certify that on this the 25th day of October, 2019, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic filing to the following ECF registrants: Mary Walters, Assistant
United States Attorney.

                                     s/ William P. Earley
                                     WILLIAM P. EARLEY




                                              16
